Title: To James Madison from Justin Pierre Plumard Derieux (Abstract), 19 May 1805
From: Derieux, Justin Pierre Plumard
To: Madison, James


19 May 1805, Greenbriar Courthouse. Takes the liberty of continuing to address his letters for France to JM and hopes JM will not refuse him this favor as his great distance from a seaport would deprive him of the ability to maintain correspondence with his family. The establishment of his oldest son has destroyed his own plans for settling in “Kuskusky.” Has decided to leave his present location to go with his wife to some large city where he can find more lucrative work and put himself in a position to provide for three younger children who are yet to be established. Also expects some merchandise on commission from France that will require his presence to superintend the sales.
Writes to Jefferson to solicit employment and asks JM to intercede by transmitting that letter or by forwarding it if Jefferson is not in Washington. JM’s inclination to oblige gives him hope that JM will not refuse to concern himself in Derieux’s favor.
